Case: 15-10004   Date Filed: 06/23/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10004
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:13-cv-00495-GAP-KRS



LUC TERMITUS,

                                                          Petitioner-Appellant,

                                  versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 23, 2016)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
               Case: 15-10004     Date Filed: 06/23/2016     Page: 2 of 4


      Luc Termitus, a Florida state prisoner proceeding pro se, appeals the district

court’s denial of his 28 U.S.C. § 2254 federal habeas corpus petition. This Court

granted a certificate of appealability (COA) as to whether the district court violated

Clisby v. Jones, 960 F.2d 925, 938 (11th Cir. 1992) (en banc), by failing to address

whether appellate counsel was ineffective for failing to argue that Termitus’s two

attempted robbery convictions violated the Double Jeopardy Clause. Termitus

argues that, although the district court addressed part of his double-jeopardy claim,

it erred by failing to address the “second aspect” of his claim, namely, that his

counsel was ineffective for failing to assert that his two attempted armed robbery

convictions for one attempted theft constituted a double jeopardy violation. He

asserts that his district court pleadings, especially his reply to the state’s response

to his § 2254 petition, pointed out and expanded on his two discrete double-

jeopardy theories.

      When a district court fails to address every claim raised in a habeas petition,

we “will vacate the district court’s judgment without prejudice and remand the

case for consideration of all remaining claims.” Clisby, 960 F.2d at 938. For our

purposes, a claim “is any allegation of a constitutional violation.” Id. at 936.

Ineffective assistance of counsel constitutes a violation of a defendant’s Sixth

Amendment rights, and, thus, is a claim of a constitutional violation. Strickland v.

Washington, 466 U.S. 668, 685-86 (1984). We have also stated that “in a post-


                                            2
               Case: 15-10004     Date Filed: 06/23/2016    Page: 3 of 4


conviction case, the district court must develop a record sufficient to facilitate our

review of all issues pertinent to an application for a COA and, by extension, the

ultimate merit of any issues for which a COA is granted.” Long v. United States,

626 F.3d 1167, 1170 (11th Cir. 2010); see also Broadwater v. United States, 292

F.3d 1302, 1303-04 (11th Cir. 2002) (vacating and remanding because the district

court gave no basis for its decision, stating that where “there may potentially be

some merit to the allegations if supported by the record, and the record consists of

voluminous files and transcripts, an adequate appellate review of the basis for the

district court’s decision requires something more than a mere summary denial of

the § 2255 motion”).

      Although Termitus’s § 2254 petition did not clearly distinguish between his

arguments regarding the two attempted robbery charges and the first-degree

murder charge, a liberal reading of his petition indicates he sought to challenge

appellate counsel’s failure to raise both double jeopardy issues. See Dupree v.

Warden, 715 F.3d 1295, 1299 (11th Cir. 2013) (explaining pro se petitions are to

be construed liberally). Additionally, Termitus’s reply specifically stated the State

only responded to part of his double jeopardy claim, and clarified that he actually

asserted two separate double jeopardy violations.

      The district court did not address Termitus’s ineffective-assistance claim

based on the two robberies. His claim, on its face, is not one that can be deemed to


                                           3
               Case: 15-10004     Date Filed: 06/23/2016    Page: 4 of 4


be plainly meritless under the existing record, and, thus, the district court was

required to provide more than a mere summary denial of his § 2254 motion. See

Broadwater, 292 F.3d at 1304. The district court’s analysis and its restatement of

Termitus’s claims in its dispositive order shows that it believed his only double

jeopardy claim was that his appellate counsel failed to challenge the murder and

robbery convictions as a double jeopardy violation. The district court’s statement

at the end of its order that “[a]ny of [T]ermitus’s allegations not specifically

addressed herein have been found to be without merit” does not develop a record

sufficient to show it complied with Clisby. See Long, 626 F.3d at 1170. This

catch-all statement only summarily denied the claim and gave no bases for its

decision. See Broadwater, 292 F.3d at 1303-04.

      Thus, Termitus raised a claim in his habeas petition that the district court

failed to address. See Clisby, 960 F.2d at 938. We vacate and remand for the

district court to consider in the first instance whether Termitus’s counsel was

ineffective for failing to challenge his robbery convictions as a violation of the

Double Jeopardy Clause. See id.

      VACATED AND REMANDED.




                                           4